                Case 2:19-cr-00092-DB Document 40 Filed 05/20/20 Page 1 of 1


1

2

3

4

5

6

7

8                               UNITED STATES DISTRICT COURT

9                              EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,             )   2:19-cr-00092-DB
                                           )
12                      Plaintiff,         )   ORDER TO DISMISS WITHOUT PREJUDICE
                                           )   AND VACATE HEARING
13         v.                              )
                                           )   DATE: June 9, 2020
14   JOHN RUSSO,                           )   TIME: 10:00 a.m.
                                           )   JUDGE: Honorable Deborah Barnes
15                      Defendant.         )
                                           )
16                                         )
                                           )
17

18         It is hereby ordered that the plaintiff United States of

19   America’s Motion to dismiss the information in Case Number 2:19-cr-

20   00092-DB without prejudice is GRANTED.

21         It is further ordered that the Rule 12 briefing schedule and

22   corresponding June 9, 2020 hearing are vacated.

23   IT IS SO ORDERED.

24   Dated: May 19, 2020

25

26
27

28

29

30   ORDER TO DISMISS AND VACATE HEARING        1                    U.S. v. JOHN RUSSO
